Citation Nr: 1211925	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35, Title 38, United States Code (Dependents' Educational Assistance Program) for the periods of August 3, 2001 to September 18, 2002, and from June 11, 2003 to May 9, 2004, for the Physician Assistant program at the University of Texas Health Science Center as part of the Bachelor of Science program.  


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to October 1990.  The Veteran died in October 2002 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the VA Education Center in Muskogee, Oklahoma that denied benefits under the Dependents' Educational Assistance Program (DEA).

The issue of whether the Veteran was paid at the correct rate or the correct amount of DEA benefits for all eligible periods for her enrollment at the University of Texas Health Science Center has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's commencement date for DEA benefits was October 18, 2002 based on the Veteran's death; the appellant's enrollment at the University of Texas Health Science Center preceded that date.  

2.  For the period of June 11, 2003 to May 9, 2004, the Physician Assistant program at the University of Texas Health Science Center was not part of the Bachelor of Science program, but rather the Master's program; it was not an approved program for the Bachelor of Science program.  




CONCLUSION OF LAW

The criteria for DEA benefits for the periods of August 3, 2001 to September 18, 2002, and from June 11, 2003 to May 9, 2004, for the Physician Assistant program at the University of Texas Health Science Center as part of the Bachelor of Science program, have not been met. 38 U.S.C.A. §§ 3512, 3521, 3672 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3046, 21.3130, 21.4131, 21.4250 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

The appellant was awarded entitlement to DEA benefits based on the death of her spouse, the Veteran, and his status as having died due to a service-connected disability.  The appellant was given the choice of having the commencement date of her DEA benefits be October 18, 2002 (date of the Veteran's death); July 25, 2003 (the date of the VA decision determining that the cause of the Veteran's death was service-connected); or any date between those two dates.  The appellant chose October 18, 2002, as her commencement date.  See 38 C.F.R. § 21.3046(b)(5)(ii).  

In determining the actual commencing date of an award of educational assistance under Chapter 35, VA will apply the provisions of 38 C.F.R. § 21.4131.  Under 38 C.F.R. § 21.4131(d), when an eligible spouse enters or reenters into training under Chapter 35 (including a re-entrance following a change of program or educational institution), the commencing date will be determined as follows:

(1) If the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date is the latest of:

(i) the beginning date of eligibility as determined by 38 C.F.R. § 21.3046 (a) or (b);

(ii) one year before the date of claim as determined by 38 C.F.R. § 21.1029(b);

(iii) the date the educational institution certifies under 38 C.F.R. § 21.4131(b) or (c); or

(iv) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.

In this case, DEA benefits were denied for the period of August 3, 2001 to September 18, 2002.  This action was proper because the appellant was not eligible to receive benefits during that time period.  She chose October 18, 2002 as her commencement date.  This enrollment period preceded that date.  Since DEA benefits were based on the Veteran's service-connected death and the assigned date is based on his date of death, there is clearly no basis for DEA benefits to be paid prior to that time as there was no DEA eligibility at that time.  

With regard to the second period in question, and from June 11, 2003 to May 9, 2004, the question to be resolved is whether the Appellant's schooling was approved.  

VA will approve a program of education selected by an eligible person if: (1) the program is defined by regulation; (2) the individual is not already qualified for the objective of the program of education; (3) the proposed educational institution or training establishment is in compliance with all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it does not appear that enrollment in or pursuit of such person's program of education would violate any provision of 38 U.S.C. Chapters 35 and 36; 38 C.F.R. § 21.3130(a).

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree offered by a school must be approved by the State approving agency (SAA) for the State in which the school is located, or by the SAA that has appropriate approval authority, or, where appropriate, by VA. 38 C.F.R. § 21.4250(a).

Approval by an SAA will be in accordance with the provisions of 38 U.S.C. Chapters 35 and 36; and such regulations and policies as the agency may adopt not in conflict therewith.  38 C.F.R. § 21.4250(b).  Each SAA will furnish to VA a current list of schools specifying courses that it has approved, and will furnish such other information as VA may determine to be necessary.  38 C.F.R. § 21.4250(c).

In this case, the appellant took courses at the University of Texas Health Science Center.  She enrolled in a Bachelor of Science/Physician Assistant program.  However, during the course of her schooling, the Bachelor of Science program became a Master's program.  The SAA, Texas Workforce Commission, approved the Bachelor of Science program for VA benefits, but not the Master's program, even though there were apparently overlapping courses.  Documentation has been received from the SAA showing the approval to June 11, 2003 for the Bachelor of Science program.  Thereafter, the Physician's Assistant program was not approved for the Bachelor of Science program.  Approval was not reinstated until May 10, 2004.  Since there was no SAA approval from June 3, 2003 to May 10, 2004, for the Bachelor of Science program in which the appellant was enrolled, DEA benefits cannot be paid for that period.  Although the appellant asked for a waiver of the SAA approval, she was informed in a June 2005 letter, that VA indicated that it was not the policy to grant such waivers.  

The appellant maintains that when she started her program of education at the University of Texas Health Science Center and enrolled in a Bachelor of Science/Physician Assistant program, it was an approved program per the SAA.  However, it changed to a Master's program during her schooling, but she was nevertheless required to complete the Bachelor of Science program, which she did complete.  She asserts that her program never lost approval since it was originally approved for VA benefits.  She indicated that it was a mistake that her program's last 3 semesters were not technically "approved" because they were part of the original program.  She stated that she felt that the university did not realize what had happened.  She related that it was a misinterpretation that should not have happened.  She also stated that she had been given the wrong information by a VA employee.  

The SAA of jurisdiction must approve the school and/or program before VA disburses educational assistance.  In this case, the appellant was in an approved course of education.  Unfortunately, the approval for her program for Physician Assistant studies shifted from a Bachelor of Science to a Master's program.  The relevant documentation showing approved programs clearly indicates that only the Master's program was approved as of June 11, 2003.  The school may also have been unaware of the impact of this change on students receiving VA benefits.  The Board recognizes that this change was not the appellant's fault and it certainly appears that she did not know that this change would occur.  In addition, the apparent gap in VA benefits may have indeed been unintentional.  However, while the appellant believes that the programs were really one and the same or intertwined, the relevant documents only shows approval for the Master's program and not the Bachelor of Science program with regard to the Physician Assistant studies.  The Board cannot on its own now conclude that the appellant's program of education was approved by the SAA for the period of June 11, 2003 to May 9, 2004 because the evidence shows otherwise, even if the whole change and process was in fact confusing and unintentional in nature as it affected VA benefits.  Nevertheless, for the period of June 11, 2003 to May 9, 2004, the Physician Assistant program at the University of Texas Health Science Center was not part of the Bachelor of Science program, but rather the Master's program; as such, it was not an approved program for the Bachelor of Science program.

To the extent that it is argued that the appellant was misinformed by VA, being a victim of misinformation regarding the claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v.. Derwinski, 1 Vet. App. 150, 153-155 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown,8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991). 

Further, even though the appellant expressed that the denial of her claim was unfair, the Board is without jurisdiction to grant equitable relief.  A claim for such relief must be raised directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (the Court noted that the authority to award equitable relief under 38 U.S.C.A. § 503(a) is "the sole discretion of the Secretary" and that the Board is without jurisdiction to review the Secretary's exercise of that discretion).

While the Board is aware of and sympathizes with the appellant's arguments and concerns, the law prevents a favorable outcome.  Unfortunately, the regulatory criteria and legal precedent governing eligibility for the receipt of  Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  See 38 U.S.C.A. § 7104.  Therefore, the Board concludes that the appellant cannot receive the claimed educational assistance benefits under Chapter 35 as a matter of law.  The Board has carefully reviewed the entire record in this case.  However, where as here, the law rather than the facts is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to education benefits under Chapter 35, Title 38, United States Code for the periods of August 3, 2001 to September 18, 2002, and from June 11, 2003 to May 9, 2004, is denied.  



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


